ACCEPTED
                                                                                             01-14-00962-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        1/6/2015 10:44:34 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                   No. 01-14-00962-CR

                                          In the                            FILED IN
                                   Court of Appeals                  1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the
                                                                     1/6/2015 10:44:34 AM
                                First District of Texas              CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                               

                                       No. 1446229
                                In the 208th District Court
                                 Of Harris County, Texas

                               

                             THE STATE OF TEXAS
                                         Appellant
                                           v.
                          JIMMY EARL DRUMMOND
                                         Appellee

                               

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
        1. On November 10, 2014, in cause number 1446229, in the 208th District Court of

Harris County, Texas, the trial court granted the appellee’s motion to quash the information

and dismiss the prosecution in The State of Texas v. Jimmy Earl Drummond.

        2. The State timely filed a written notice of appeal on November 18, 2014.

        3. The State’s brief is due on January 7, 2015.

        4. An extension of time in which to file the State’s brief is requested until January 30,

2015.

        5. No previous extensions have been granted to the State.

        6. The facts relied upon to explain the need for this extension are:

        During this time period, the undersigned attorney is set to testify at a very
        lengthy hearing on the defendant’s application for a post-conviction writ of
        habeas corpus in Ex parte David Mark Temple. The undersigned attorney is also
        preparing the State’s brief in Marcos M. Flores v. The State of Texas, Cause Number
        14-14-00663-CR. With his numerous additional duties as Chief of the Appellate
        Division, the undersigned assistant district attorney has needed some additional
        time in order to respond to the appellant’s brief in this case.


        WHEREFORE, the State prays that this Court will grant an extension of time until

January 30, 2015 in which to file the State’s brief in this case.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

following address on January 6, 2015:

       Samuel R. Cammack, III
       Attorney at Law
       1001 West Loop South, Suite 700
       Houston, Texas 77027-9033


                                                      /s/ Alan Curry

                                                      ALAN CURRY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002
                                                      (713) 755-5826
                                                      TBC No. 05263700
                                                      curry_alan@dao.hctx.net

Date: January 6, 2015